Citation Nr: 0000484
Decision Date: 03/17/00	Archive Date: 09/08/00

DOCKET NO. 96-21 328               DATE MAR 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

ORDER

The following correction is made to the decision issued by the
Board in this case on January 7, 2000:

On page 25, lines 21 and 22 are deleted and the following is
substituted therefor:

"from August 16, 1994, the day after the veteran's separation from
service. The Board concludes"

Barry F. Bohan
Member, Board of Veterans' Appeals




Citation Nr: 0000484  
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-21 328 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for an adjustment disorder with bulimia nervosa.

3.  Entitlement to an increased (compensable) disability 
rating for ovarian cysts.


REPRESENTATION

The veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 until August 
1994. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of an 
April 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Portland, 
Oregon.

In November 1997, this case was remanded by the Board to the 
RO for reasons to include the scheduling of VA examinations 
with appropriate specialists.  The Board notes that the 
veteran underwent such examinations.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating a current cardiovascular disability or any 
nexus between any claimed cardiovascular disability and the 
veteran's service.  

2. The veteran's service-connected adjustment disorder with 
bulimia nervosa, is 
manifested by mild social and industrial impairment.

3.  The veteran's service-connected ovarian cysts are not 
manifested by symptoms that require continuous treatment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cardiovascular disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


2.  The criteria for no greater than a 10 percent rating for 
an adjustment disorder with bulimia nervosa have been met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 and 9521 (1999).

3. The criteria for a compensable disability rating for 
ovarian cysts on a schedular basis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.116, Diagnostic 
Code 7615 (1999).

4. The criteria for an increased disability rating for 
ovarian cysts on an extra-schedular basis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a cardiovascular 
disability, entitlement to a compensable rating for an 
adjustment disorder with bulimia nervosa, and entitlement to 
a compensable rating for ovarian cysts.  In the interest of 
clarity, the Board will separately discuss the issues on 
appeal.  

Entitlement to service connection for a cardiovascular 
disability.

Relevant law and VA regulations

Service connection

In general, in order for a veteran to be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

For certain chronic disorders, such as cardiovascular 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991);  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Well groundedness of claim 

The initial inquiry is whether the claim is well grounded.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible 
is required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Murphy, supra, 1 Vet. App. at 81.  A claimant 
cannot meet this burden imposed by section 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under section 5107(a).

Factual background

Service medical records

The veteran's August 1989 pre-induction examination evaluated 
her heart as normal.  An August electrocardiogram (EKG) noted 
sinus bradycardia with marked sinus arryhthmia, but was found 
to be otherwise normal.  An October 1990 report of medical 
examination evaluated the veteran's heart as normal.

In an August 1993 health record, the veteran answered "yes" 
to the question of whether she ever had heart trouble.  A 
written notation next to the question states "heart murmur 
only."  A health record, dated in October 1993, noted a 
blood pressure reading of 136/81.  The veteran underwent a 
chest x-ray in October 1993 for reasons of slowly resolving 
bronchitis for three weeks, and posterior chest pain.  The x-
ray noted a normal chest and indicated that the heart was not 
enlarged.  A corresponding health record, dated in October 
1993, noted regular sinus rhythm without murmur, and a 
diagnosis of questionable pleuritic chest pain.  A December 
1993 chest x-ray noted no acute abnormality.  

A February 1994 health record noted the veteran's complaints 
of chest pain on the left side for the past month.  She 
reported that the pain occurred two to three times per week 
for only a few seconds, and then spontaneously resolved.  She 
reported similar, but less frequent, episodes as a child, of 
one to two times per year.  The examiner diagnosed 
intermittent chest pain.  In February 1994, the veteran's 
blood pressure reading was 121/76.  A dental form, dated in 
March 1994, noted the veteran's heart murmur from childhood 
only, and indicated that it was resolved.   

A March 1994 health questionnaire noted that the veteran 
complained of one episode of chest pain since the previous 
visit, which occurred after exercise.  The questionnaire 
stated "resolved after problem-no other associated 
symptoms," and noted a referral for chest pain.  In that 
questionnaire, the veteran answered "no" to the question of 
whether she ever had heart disease.

In July 1994, the veteran presented for a separation 
physical.  The medical report noted normal sinus rhythm 
without murmur.  The July 1994 report of medical examination 
evaluated the veteran's heart as normal. 

In August 1994, the veteran was treated at the emergency room 
for reasons unrelated to her heart.  The emergency treatment 
record noted that the veteran's heart had regular rhythm and 
rate without murmur.  

An undated clinical record noted pain in the veteran's chest, 
"increasing since 1993, seen on 4 occasions, no treatment."  

Post-service medical records

In November 1994, the veteran indicated that she still 
experienced some chest congestion and tightness associated 
with wheezing, from time to time.  The VA examination report 
noted that the veteran's symptoms were notable for 
intermittent borderline hypertension, but that she had not 
been treated pharmacologically for such.  The VA examination 
report noted no cardiovascular abnormalities and indicated 
that the veteran' blood pressure was 151/90.  The cardiac 
examination was within normal limits and showed a regular 
rate and rhythm, with no murmur, rubs, or gallops.  

During a July 1998 VA gynecological examination, the 
veteran's blood pressure was recorded as 112/72.  The 
veteran's heart revealed a regular rate and rhythm, with no 
rubs, murmurs or gallops.  

The veteran underwent a VA heart examination in October 1998.  
The VA examiner indicated that he had reviewed the veteran's 
service records which showed two episodes of chest pain, the 
first in October 1993, apparently associated with an episode 
of bronchitis, and the second, in February 1994, where the 
veteran complained of left-sided chest pain for more than one 
month.  The second episode reportedly occurred two to three 
times per week and lasted for only a few seconds.  The 
examiner evaluated the veteran's EKG from August 1989 as 
normal.  The VA examiner stated that he reviewed medical 
records from a physician in Oregon who was evaluating the 
veteran for chest discomfort.  The VA examiner noted that the 
records from Oregon did not show any evidence of a heart 
condition.  

The VA examiner concluded,  "It is very clear that the 
episodes of chest pain while she was in the service do not 
relate to any heart condition.  Chest pains which are sharp 
in nature and lasting only a few seconds, and dating back to 
childhood would not be suggestive of any coronary artery 
disease or any cardiovascular abnormalities.  Therefore, 
there is no evidence to suggest that [the veteran] has any 
evidence of a heart condition from the records that are 
available.  The two or three episodes that she apparently 
complained of chest pain while in the service do not appear 
to be related to a heart condition."  

Analysis

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that she suffers from a 
cardiovascular disability as a result of her military 
service. 

Under Caluza v. Brown, 7 Vet. App. 498 (1995), three 
elements must be satisfied in order for a claim to be 
considered well grounded: competent evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); a current disability (a medical 
diagnosis); and a nexus between the in-service injury or 
disease and the current disability. 

With respect to the first Caluza element, in-service 
incurrence, the veteran's service medical records show that 
the veteran's heart was consistently evaluated as normal.  
Her separation physical in July 1994 revealed a normal 
heart, and normal sinus rhythm without murmur.  Although the 
veteran complained of chest pains during service, she was 
diagnosed only with "intermittent chest pain", not heart 
disease.  The record during service is otherwise devoid of 
any indications of a cardiovascular disability.

Although the veteran is competent to describe chest pains 
during service, she does not have the medical expertise to 
diagnose cardiovascular disability.  The law is clear that 
while a layperson is competent to testify as to facts within 
his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training, or experience, such as matters 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  For these reasons, the veteran has 
not established in-service incurrence of a cardiovascular 
disability, as is required for a well-grounded claim.  

With respect to the second Caluza element, the record is 
devoid of any current diagnosis of a cardiovascular 
disability.  There is no competent medical evidence of record 
that the veteran currently suffers from a heart condition.  A 
VA medical examination in November 1994 revealed no 
cardiovascular abnormalities.  The July 1998 VA examination 
revealed a normal heart and noted a blood pressure reading of 
112/72.  A VA heart examination in October 1998 revealed no 
evidence of a heart condition.  The VA examiner, in October 
1998, clearly stated that the episodes of chest pain that the 
veteran experienced in service had no relationship to any 
heart condition, and concluded that "there is no evidence to 
suggest that [the veteran] has any evidence of a heart 
condition from the records that are available."  

The veteran has presented no evidence, aside from her own 
contentions, that she has heart disease.  As discussed 
above, lay evidence is insufficient to well ground the 
claim.   Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  

With respect to the third element of a well-grounded claim, 
competent medical nexus evidence, it is clear that none 
exists.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well 
grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).

For the foregoing reasons and bases, the Board concludes 
that the veteran's claim for entitlement to service 
connection for a cardiovascular disability is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional comment

In view of the foregoing, the Board finds that no further 
duty to assist as mandated by 38 U.S.C.A. § 5107(a) exists 
with respect to the veteran's claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The benefit sought on appeal 
is accordingly denied.  

Entitlement to an increased (compensable) disability rating 
for an adjustment disorder with bulimia nervosa.

Relevant law and VA regulations

In general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West,  12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Psychiatric disabilities

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
dysthymic disorder and adjustment disorder.  61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed in August 1994, before 
the regulatory change occurred, she is entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the Board 
may not apply the new rating criteria prior to the effective 
date of the liberalizing legislation. 

In the instant case, the RO advised the veteran of both the 
old and revised regulations.  Therefore, the Board finds that 
it may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993). 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

10%  Less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

0%   There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "mild" were not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1999). It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999). 

On or after November 7, 1996, the VA Schedule for rating 
dysthymic and adjustment disorders reads as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

0%   A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

As of November 7, 1996, the rating schedule for eating 
disorders, including bulimia nervosa, is as follows:

100%  Self-induced weight loss to less than 80 percent of 
expected minimum weight, with incapacitating episodes of at 
least six weeks total duration per year, and requiring 
hospitalization more than twice a year for parenteral 
nutrition or tube feeding.

60%  Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of six 
or more weeks total duration per year.

30%  Self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of more 
than two but less than six weeks total duration per year.

10%  Binge eating followed by self-induced vomiting or other 
measures to prevent weight gain, or resistance to weight gain 
even when below expected minimum weight, with diagnosis of an 
eating disorder and incapacitating episodes of up to two 
weeks total duration per year.

0%   Binge eating followed by self-induced vomiting or other 
measures to prevent weight gain, or resistance to weight gain 
even when below expected minimum weight, with diagnosis of an 
eating disorder but without incapacitating episodes.

38 C.F.R. § 4.130, Diagnostic Code 9521 (1999).


Factual background

Service medical records

An undated clinical record noted that the veteran was 
treated for major clinical depression in 1992 until 
September 1993.

In March 1992, the veteran answered "yes" to the question 
of whether she engaged in bulimic activity.  She reported a 
frequency of two to three times daily for ten years, and 
indicated that she last engaged in such activity three months 
prior.  

Mental health records dated in August 1992, September 1992, 
October 1992 and November 1992, indicate that the veteran was 
seen for marital problems.  Mental status examinations were 
within normal limits and stable.  The veteran exhibited no 
suicidal or homicidal ideations.  Neurological vital signs 
were noted to be still mildly depressed and improving.  

A December 1, 1992 medical record states "major depressive 
episode, recurrent, mild - moderate," and "bulimia nervosa, 
improved symptoms."  Later in December 1992, the veteran's 
mental status examination and neurological vital signs were 
found to be more stable; the examiner provided an assessment 
of improving insight.  

A June 1993 health record stated that the veteran was under 
increased stress and 
noted "binge eating and purging - past history of same."  A 
July 23, 1993 health record noted the veteran's history of 
bulimia, with bingeing and purging.  The July 1993 record 
indicated that the last bingeing episode was two years prior 
and the last purging episode, greater than two years prior.  
In another July 23, 1993 medical record, the veteran reported 
that she had discontinued bingeing and purging patterns, and 
that she was determined to attain her weight goals without 
such patterns.  The examiner provided an impression of 
"bulimia by history - in remission."  


In September 1993, the veteran was evaluated for body fat.  
The health record noted 
a follow-up with the mental health center for bulimia, and 
doing well.  A November 1993 health record noted the 
veteran's history of bulimia and stated "controlled."  

A July 1994 health record noted that the veteran had not been 
interviewed at the mental health clinic for over three 
months, that she had not contacted the clinic for follow-up, 
and that she did not appear to want additional services.  The 
examiner diagnosed "bulimia - in remission" and "rule out 
dysthymia."  The medical record noted that the veteran may 
return on an as needed basis and that the case was closed.  

The July 1994 report of medical examination evaluated the 
veteran's psychiatric functions as normal.

Post-service medical records

In November 1994, the veteran underwent a VA social and 
industrial survey.  She related her treatment for depression 
and bulimia twice while in the military.  She indicated that 
she did not take prescribed medication, as she preferred to 
deal with the symptoms on her "own terms."  She reportedly 
had follow-up evaluation with a doctor for three months, but 
indicated that her symptoms cleared and that she was 
"okay."  She reportedly experienced a reemergence of the 
depression and bulimia in January 1994, after the death of 
her father.  The veteran indicated that she was unemployed 
but that she was seeking employment.  She indicated that she 
had a strong social support system with family and church 
involvement.  She reported that she was not taking 
medications or receiving psychiatric therapy at the time.  
The examiner noted that the veteran had normal affect, made 
eye contact, and was affable and appropriate with comments 
and behavior.  The veteran reported that she experienced 
episodes of depression and bulimia while in college, and 
indicated that such episodes were caused by stressful events.  
She further indicated that there were long periods between 
each event in which "everything was okay."  The examiner 
concluded that the veteran experienced stress-produced 
episodic depression.  

In December 1994, the veteran underwent a VA examination for 
mental disorders.  She reported that she was ambivalent about 
her mood, but did not think that she was depressed.  She 
described changes in her mood, but could not see a pattern.  
She stated that she was more comfortable at home than she 
used to be and that she avoided leaving the house.  She 
indicated that she had good concentration and slept well.  
She further reported low energy and decreased appetite.  She 
indicated that there were many things in life that brought 
her pleasure.  The veteran denied any suicidal ideations and 
denied feelings of worthlessness.  She stated that her 
illness was most extreme in the winter of 1992 and that she 
had thoughts of suicide at that time, although she never 
formulated a plan or made any attempts.  The veteran stated 
that she discontinued treatment with a psychiatrist the 
previous March, and that her symptoms had resolved.  She 
indicated that she was unemployed, but that
she was working toward her Ph.D.  Upon examination, the 
veteran had bright affect, normal speech, logical thought 
processes, and no suicidal or homicidal ideations. 
She was noted to be alert and oriented, with intact judgment 
and insight.  The examiner diagnosed adjustment disorder with 
mixed disturbance of emotions and conduct, and bulimia 
nervosa, in remission.  The examiner provided an assessment 
of moderate psychosocial and environmental problems, and 
assigned a Global Assessment of Functioning (GAF) score of 
60.1  The examiner concluded that the veteran appeared to be 
suffering from some recent stressors in her life, but that 
she appeared emotionally stable, and that her prognosis was 
good.  

In July 1998, the veteran underwent a VA examination.  The 
veteran reported that her five-year marriage to her husband 
was "really good."  She reported other positive family 
relationships.  The veteran reported that she was not 
currently employed but that she was in the Air Force 
reserves, and worked approximately four weeks per year.  
Moreover, she reported working as a guest lecturer through 
community colleges and public service organizations regarding 
law and medical ethics, approximately once every two months.  
The veteran indicated that she was not planning to return to 
the profession of law at that time because "I don't have 
time and I don't have energy."  The veteran indicated that 
she lost 20 pounds over the summer under medical supervision.  
She reported some depressive symptoms after the birth of her 
children and had about three full-blown episodes of 
depression since 1993.  She reported some periods of anxiety 
which occurred on an average of two times per month, 
sometimes lasting from one to two hours to 48 hours.  The 
veteran reported that she had recently turned down an offer 
of a two-week job in the reserves due to her anxiety around 
meeting new people.  The veteran reported that her last 
bingeing episode occurred just prior to the birth of her 
daughter, but that she did not purge.  The veteran indicated 
that she did not want to be bulimic again.  She reported 
feeling comfortable with parenting and that she had a 
tendency to stay home, and preferred to stay home.  She 
reported having "crying jags," with the last one occurring 
about two months prior.  She indicated that she was not 
receiving counseling at the time of the examination and 
reported that the last counseling was with a pastor for two 
meetings in May 1998.  Upon examination, the veteran had good 
eye contact and was articulate and pleasant.  The examiner 
then essentially related the history as reported above by the 
veteran.  

Also in July 1998, the veteran underwent a VA examination for 
mental disorders.  The report stated that the veteran was 
currently in the Air Force reserve, and apparently did a lot 
of work for the reserve as an attorney.  At the present time, 
the veteran was noted to be doing much work from the home 
through telecommunications.  The veteran was noted to have 
two children, ages two and three months.  The veteran 
reportedly was doing pretty well now, but continued to be 
troubled by her weight and was afraid that her eating 
disorder would get bad again.  With respect to depression, 
she stated that she was in pretty good shape, but 
occasionally had some moody periods and worried that she 
would become more depressed at some point in time.  She 
stated that she did not use laxatives or induce vomiting 
anymore.  She indicated that she slept and ate fine.  She 
reported tearfulness every few months and a somewhat low 
energy level.  She indicated that she was not suicidal and 
never had been.  The veteran indicated that she had never 
been on medication for mental symptoms.  She indicated that 
she currently went through counseling with a pastor from time 
to time.  She described prior stressful events such as the 
death of her father and the loss of her possessions that were 
burnt in a fire.  In recent years, she indicated that things 
had settled down for her, but that she still considered 
herself to be at risk.  She indicated that at the present 
time, she spent much of her time taking care of her children 
and her home, and really did a significant amount of work 
with the Air Force.  

Upon examination, the veteran was noted to be neatly dressed, 
articulate, and with good affect.  Her thought processes were 
well organized and there was no evidence of hallucinations or 
delusions.  Her cognitive functioning was found to be very 
good.  The VA examiner diagnosed "dysthymic disorder, pretty 
much in remission at this time.  Bulimia nervosa, pretty much 
in remission at this time."  The examiner further noted that 
the veteran was struggling with the demands of being a young 
mother of two children and a wife, and of having a career.  
She was also found to be somewhat shaken emotionally by the 
depression and the eating disorder that she had in recent 
years.  The examiner provided a GAF score of 65-70, with mild 
symptoms.  The examiner stated that the veteran "was really 
doing fairly well in life.  Her marriage is stable and she is 
a good mother of her two youngsters, and she is able to work 
temporarily on active duty for the Air Force reserve and is 
actually doing a fair amount of work.  Still, she seems 
somewhat shaken by events of recent years.  She is overweight 
and very concerned about this.  She occasionally still does 
some binge-eating, although she does not use laxatives 
anymore, and she does not force vomiting.  She states that 
her symptoms now are binge-eating every few months...."  The 
VA examiner indicated that he believed the veteran's 
depression and her eating disorder were both in remission, 
although they could very well get stirred up again if the 
veteran was placed under significant stress.  

The VA examiner concluded that during the veteran's previous 
evaluation, she had been diagnosed with an adjustment 
disorder.  Since the veteran's symptoms persisted, the VA 
examiner stated that he felt most comfortable diagnosing 
dysthymic disorder, rather than just a temporary adjustment 
disorder.  The examiner further stated that he believed the 
veteran's dysthymic disorder was pretty much in remission, 
and that the rating of 65-70 indicated that she was really 
doing much better than her last GAF rating of 60 in 1994.  
The examiner indicated that the
veteran was not completely out of the woods emotionally since 
she remained somewhat fragile and had somewhat limited stress 
tolerance.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991);  see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle, 2 Vet. App. at 631-2;  see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  

The veteran has stated, in essence, that the symptoms of her 
service-connected adjustment disorder, with bulimia, have 
increased.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  In particular, the Board remanded this case in 
November 1997 for additional evidentiary development could be 
accomplished.  This has been done.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and her representative have not 
pointed to any such evidence.  The Board will therefore move 
on to a resolution of this issue.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b);  38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 
1 Vet. App. at 54. 

Discussion

The veteran's service connected adjustment disorder with 
bulimia is currently evaluated as noncompensably disabling. 

As discussed above, pursuant to Karnas, supra, the Board must 
evaluate the veteran's service-connected disability under 
both the former and the current rating codes.  

Under the former rating criteria, a 10 percent evaluation is 
warranted if less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  

There is evidence that the veteran experienced marital 
problems with her first husband during service, which 
resulted in divorce.  However, the latest VA examinations in 
July 1998 indicated that the veteran's five year marriage to 
her second husband was "really good" and that the veteran 
had other positive relationships.  The July 1998 VA 
examination further indicated that the veteran worked 
approximately four weeks per year with the Air Force 
reserves, and that she worked as a guest lecturer through 
community colleges and public service organizations 
approximately once every two months.  The veteran attributed 
her plan not to return to the profession of law at that time 
because "I don't have time and I don't have energy."  

The veteran's July 1998 VA examination for mental disorders 
revealed that the veteran spent much of her time caring for 
her children and home.  She reportedly did a significant 
amount of work for the reserves as an attorney.  

Notably, the VA examiner, in July 1998, indicated that the 
veteran was struggling with the demands of being a young 
mother of two children and a wife, and of having a career, 
but stated that the veteran "was really doing fairly well in 
life."  
In July 1998, the VA examiner assigned a GAF score of 65-70, 
which is indicative of mild symptomatology or some difficulty 
in social or occupational functioning, but further indicative 
of a person who is generally functioning pretty well.

The Board further notes that in July 1998, the veteran 
indicated that she recently turned down an offer of a two-
week job in the reserves due to her anxiety of meeting new 
people. 

In reviewing the evidence of record, the Board has concluded 
that the veteran demonstrates the criteria for a 10 percent 
evaluation under the old criteria.  She demonstrates mild 
symptomatology, as indicated by the 1998 examining 
psychiatrist.  In sum, although the veteran was noted to be 
"doing fairly well in life," she reported certain problems, 
such as anxiety in meeting new people.  

The Board further concludes that the veteran she does not 
demonstrate the criteria for a 30 percent evaluation.  She 
appears to have no definite (i.e. "distinct, unambiguous, and 
moderately large in degree.") impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and no definite industrial impairment.  The 
veteran reportedly has wholesome relationships with her 
family and others.  With respect to occupation, the evidence 
shows that the veteran leads a productive occupational 
lifestyle which consists of graduate schooling and part-time 
work.  As noted from the July 1998 VA examination report, any 
industrial impairment appears to be due primarily to the 
veteran's busy lifestyle of a wife and mother, who also 
maintains a career to the extent that her schedule will 
permit.  As indicated above, the recently assigned GAF score 
is indicative of mild impairment.

The Board also notes that the veteran does not meet the 
criteria for a disability evaluation in excess of 30 percent 
under the old criteria because the evidence of record shows 
that she has the ability to maintain effective and favorable 
relationships with virtually no impairment.  Additionally, 
there is no evidence of notable industrial impairment or the 
inability to obtain or retain employment.  Lastly, the 
veteran was noted to be alert and oriented, with logical 
thought processes, and intact judgment.  

For these reasons, the Board concludes that the competent and 
probative evidence of record supports a rating of 10 percent 
under the old criteria.  The preponderance of the evidence is 
against assignment of a rating in excess of 10 percent under 
the old criteria.  

The Board will now consider whether the veteran is entitled 
to a compensable evaluation under the revised rating 
criteria.  Under the revised criteria, a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

As noted above, the veteran appears to demonstrate mild 
occupational and social impairment due to her service-
connected adjustment disorder during periods of significant 
stress.  Accordingly, the competent and probative evidence of 
record supports the assignment of a 10 percent disability 
evaluation under the revised criteria.  

The Board notes that the veteran does not demonstrate the 
criteria to warrant an evaluation in excess of 10 percent 
under the revised criteria.  The veteran currently 
demonstrates no suicidal or homicidal ideations or feelings 
of worthlessness.  She has well-organized thought processes 
and demonstrates no evidence of hallucinations or delusions.  
Her cognitive functioning was found to be very good.  She 
reportedly had good concentration and slept well.  Although 
the veteran reported some moody periods and "crying jags," 
these periods appear to be temporary as further evidenced by 
the July 1998 VA examiner's diagnosis of "dysthymic 
disorder, pretty much in remission."  The Board, therefore, 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for adjustment disorder 
under the revised rating criteria.  

The Board will also consider the potential applicability of 
Diagnostic Code 9521 pertinent to bulimia nervosa.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.

The Board notes that to warrant a 10 percent evaluation under 
Diagnostic Code 9521, the veteran must demonstrate binge 
eating followed by self-induced vomiting or other measures to 
prevent weight gain, or resistance to weight gain even when 
below expected minimum weight, with diagnosis of an eating 
disorder and incapacitating episodes of up to two weeks total 
duration per year.  The Board points out that the evidence of 
record shows that the veteran's bulimia nervosa was found to 
be in remission during both the December 1994 and July 1998 
VA examinations.  In July 1998, the veteran indicated that 
she did not want to be bulimic again.  There is no therefore 
evidence bulimia currently or for a number of years in the 
past.  The preponderance of the evidence is accordingly 
against the assignment of a 10 percent evaluation under the 
rating criteria for eating disorders.  

The Board further notes that the evidence of record fails to 
demonstrate a rating in excess of 10 percent for bulimia 
nervosa because the veteran did not demonstrate self-induced 
weight loss to less than 80 or 85 percent of expected minimum 
weight, with incapacitating episodes of more than two weeks 
total duration per year, and did not require hospitalization 
more than twice a year for parenteral nutrition or tube 
feeding.  For the foregoing reasons, the preponderance of the 
evidence is against assignment of a compensable rating under 
Diagnostic Code 9521, pertinent to bulimia nervosa. 

In summary, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 9411.  The 
competent and probative evidence of record supports 
assignment of a rating of 10 percent under the old and 
revised criteria of Diagnostic Code 9411.  The preponderance 
of the evidence is against assignment of a rating in excess 
of 10 percent for an adjustment disorder, with bulimia 
nervosa.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 10 percent disability rating effective 
from February 10, 1984, the date the veteran's claim of 
entitlement to service connection for a nervous condition was 
received by the RO.  The Board concludes that the veteran is 
not prejudiced by such action in that the Board's 
consideration of the evidence involves the same bases as that 
of the RO, and the veteran's disability rating has been 
increased.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to a compensable rating for ovarian cysts

Relevant law and VA regulations

The law and regulations which generally pertain to increased 
rating claims have been reviewed above.

For disease of the female reproductive organs, to include 
ovarian disease or injury, where symptoms do not require 
continuous treatment, a noncompensable evaluation is 
warranted.  Where symptoms require continuous treatment, a 10 
percent rating is warranted.  Where symptoms are not 
controlled by continuous treatment, a 
30 percent rating is warranted.  38 C.F.R. § 4.116, 
Diagnostic Code 7610 through 7615 (1999). 

Factual background

Service medical records

The veteran's August 1989 pre-induction examination was 
negative for pelvic problems.  In an August 1989 report of 
medical history, the veteran indicated that she had had an 
ovarian fibrous cyst in August 1987.  The examiner noted 
"ovarian cyst, fibrous, 1986 & 87, hospitalized 1 day, 
ultrasound performed, no treatment done, recurring."  An 
October 1990 report of medical examination was negative for 
pelvic problems.

An undated summary of care noted that the veteran underwent 
laparoscopy with laser for a right ovarian cyst.  In January 
1993, the veteran complained of abdominal pain on the left 
side for four days.  The health record noted a history of a 
left ovarian cyst.  The examiner diagnosed probable 
reoccurrence of ovarian cyst.
A March 1994 health questionnaire noted gynecological surgery 
for ovarian cysts.

An undated clinical record noted the removal of an ovarian 
cyst in 1984 and in 1993.  The record indicated ongoing 
treatment since January 1993, with no complications or 
sequelae.  

Post-service medical records

An undated summary of care noted the removal of ovarian cysts 
twice in 1984 and 1993.

The veteran underwent a VA gynecological examination in July 
1998.  She reported that from the age of 23 until age 32, she 
had episodes of acute lower quadrant pain about three times 
every six months.  These episodes reportedly resolved within 
a couple of hours, although sometimes it would take a couple 
of days to resolve.  She reported having several ultrasounds 
which apparently revealed cysts, and at times she was 
reportedly evaluated in the hospital thinking that she may 
have an ovarian torsion.  The examiner provided an assessment 
of history of ovarian cysts.2 

Analysis

The veteran is service connected for ovarian cysts, currently 
rated as noncompensably disabling.  She seeks an increased 
disability rating.  

Preliminary matters

The veteran has stated, in essence, that the symptoms of her 
service-connected ovarian cyst disorder have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  After a well-grounded 
claim has been submitted, VA has a duty to assist the veteran 
in developing the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107.  In the instant case, the Board remanded this case in 
November 1997 and the veteran was afforded a recent VA 
examination.  There is no indication that there are 
additional records that have not been obtained and that would 
reflect information not already included in the examination 
report.  For these reasons, no further development of the 
claim is required to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  


Discussion

As stated above, for ovarian disease, where symptoms do not 
require continuous treatment, a noncompensable evaluation is 
warranted.  Where symptoms require continuous treatment, a 10 
percent rating is warranted.  Where symptoms are not 
controlled by continuous treatment, a 30 percent rating is 
warranted.  
38 C.F.R. § 4.116, Diagnostic Code 7610 through 7615.  

The record reflects that the veteran had ovarian cysts 
removed in 1984 and in 1993. However, the record is devoid of 
any treatment for ovarian cysts after service.  Although the 
veteran reported having several ultrasounds which apparently 
revealed cysts, and indicated that she was at times evaluated 
in the hospital thinking that she may have an ovarian 
torsion, there are no medical reports of record to that 
effect.  

In July 1998, the veteran stated that she had acute problems 
with lower quadrant pain about three times every six months.  
However, there is no medical evidence that the lower quadrant 
pain that the veteran experienced was due to ovarian cysts.  
Even assuming that such pain was due to ovarian cysts, the 
veteran stated that these episodes generally resolved within 
a couple of hours, or sometimes, a couple of days. 

The Board notes that in July 1998, the VA medical examiner 
indicated that the veteran "may have a degree of polycystic 
disease."  However, the VA examiner further concluded that 
the veteran had no episodes of painful cysts since first 
getting pregnant and stated that he was not quite sure 
whether this was ever going to recur.  
The VA examiner opined that he was encouraged with the 
veteran's lack of pain between her two pregnancies and 
"would probably predict that her pain will not recur, but I 
cannot be sure of that."  Considering the void of medical 
evidence regarding continuous symptoms or treatment of 
ovarian cysts, the Board is satisfied that the veteran's 
symptoms do not require continuous treatment and do not 
warrant a compensable evaluation.  Since there is no medical 
evidence of record to support symptoms which require 
continuous treatment for a 10 percent disability evaluation, 
or symptoms that are not controlled by continuous treatment 
for a 30 percent disability evaluation, the veteran is not 
entitled to a compensable evaluation for ovarian cysts.  

Extraschedular rating

The Board notes that the RO, in the Supplemental Statement of 
the Case in April 1999, concluded that an extraschedular 
evaluation was considered but not warranted for the veteran's 
ovarian cysts.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 
38 C.F.R. § 3.321.  As noted above, the RO has addressed the 
matter of the assignment of an extraschedular rating.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected ovarian cyst disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  

The record reflects that the veteran had ovarian cysts 
removed in 1984 and 1993. The record does not demonstrate 
that she has required any recent hospitalization for this 
service-connected disability.  The record does not reveal any 
evidence that the service-connected ovarian cysts have not 
markedly interfered with employment.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted. 

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a cardiovascular disability is 
denied.

A 10 percent rating is granted for an adjustment disorder 
with bulimia nervosa, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for ovarian cysts is 
denied.



           
     Barry F. Bohan
     Member, Board of Veterans' Appeals

 

  The Court has stated the word "definite", as used in the old schedular criteria for a 30
percent evaluation, is 
a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303
(1993).  However, 
the degree of impairment, which would lead to an award at the 30 percent level, can be
quantified.  Cox v. 
Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, the
VA General 
Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately
large in 
degree."  "Definite" represents a degree of social and industrial inadaptability that is "more
than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this
interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998). 
1  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF is a scale reflecting the
"psychological, 
social, and occupational functioning in a hypothetical continuum of mental health-illness."
citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR
MENTAL 
DISORDERS (4th ed.), p.32.].  GAF scores ranging between 61 to 70 reflect some mild
symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, occupational, or school
functioning (e.g., 
occasional truancy, or theft within the household), but generally functioning pretty well, and
has some 
meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate
symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,
occupational, or 
school functioning (e.g., few friends, conflicts with peers or co-workers). 

2  The examiner further stated "I imagine that this patient may have a degree of polycystic
ovary disease 
given the fact that she does have some other changes of this syndrome, she is hirsute, and was

oligomenorrheic.  In terms of her painful cysts she has had no episodes of this since first
getting pregnant and 
I am not quite sure whether this is ever going to recur.  I am also not sure whether this is
related to her 
polycystic ovary syndrome.  I am encouraged for the fact that she has not had any pain
between her two 
pregnancies and would probably predict that her pain will not recur, but I cannot be sure of
that."



